 

IN THE UNITED STATES DISTRICT COURT = f Pos

 

 

EASTERN DISTRICT OF CALIFORNIA Moy ion
UNITED STATES OF AMERICA, DEC 17 2019
Plaintiff, CLERK, U.S, DISTAIS RT
BASTERN Dit THIG OT GH OALIRORNIA
v. CR NO: 1:19-CR-00054-DAD-BAM TATE

ALEJANDRO OROZCO-OCHOA

Defendant.

 

APPLICATION FOR WRIT OF HABEAS CORPUS
The undersigned attorney hereby applies to the Court for the issuance of a writ of habeas corpus

 

 

 

Ad Prosequendum 0) Ad Testificandum
Name of Detainee: Alejandro Orozco-Ochoa
Detained at Fresno County jail
Detainee ts: a.) charged in this district by: Indictment O Information 1 Complaint
charging detainee with: 8 U.S.C. §§ 1326(a) & (b)(2)

or b.) 1 a witness not otherwise available by ordinary process of the Court
Detainee will: a.) return to the custody of detaining facility upon termination of proceedings

orb.) C1 be retained in federal custody until final disposition of federal charges, as a sentence

is currently being served at the detaining facility

Appearance is necessary FORTHWITH] in the Eastern District of California.

 

 

 

 

Signature: /s/ Laura D. Withers
Printed Name & Phone No: Laura D. Withers: 559-497-4025
Attorney of Record for: United States of America
WRIT OF HABEAS CORPUS
Ad Prosequendum O1 Ad Testificandum

The above application is granted and the above-named custodian, as well as the United States Marshal's Service
for this district, is hereby ORDERED to produce the named detainee, FORTHWITH, and any further proceedings to be
had in this cause, and at the conclusion of said proceedings tp-return said detaingt to the above-named custodian.

Dated: \r1)4 \) j C nee h

 

Honorable cao Grosjean
U.S. MAGISTRATE JUDGE

 

Please provide the following, if known: /
AKA(s) ANTONIO REYES XlMale Female

 

 

 

 

 

 

 

Booking or CDC #: BK# 1937612 DOB: 12/01/1968
Facility Address: 1225 M STREET, FRESNO, CA 93721 Race: WHITE/HISPANIC
Facility Phone: (559) 600-8275 FBI#: 275 850 LAS
Currently - FRESNO COUNTY JAIL

RETURN OF SERVICE

Executed on:

 

 

(signature)
